ROSS, Circuit Judge
(dissenting in part). I dissent from that portion of the opinion respecting the third cause of action set out in the complaint, and am of the opinion that the plaintiff in the case was entitled to a like recovery on that count as on counts 1 and 2, being of the opinion that under the decision of the Supreme Court in the case of United States v. Morrison, 240 U. S. 192, 36 Sup. Ct. 326, 60 L. Ed. 599, the survey of the public lands therein described was not a completed act until the approved plat thereof was filed in the local land office, and that, as the government survey of the lands was not a completed act at the time of the levy of the assessment, the lands involved in the third count were not then segregated from the public domain, which segregation I understand to be essential to any authority of the state to tax them. Northern Pacific Ry. Co. v. Traill County, 115 U. S. 600, 6 Sup. Ct. 201, 29 L. Ed. 477.